712 F.2d 456
114 L.R.R.M. (BNA) 2253, 98 Lab.Cas.  P 10,368
Clarence H. HAND, Plaintiff-Appellant,v.INTERNATIONAL CHEMICAL WORKERS UNION, INTERNATIONAL CHEMICALWORKERS UNION LOCAL NO. 328, and Arizona ChemicalCo., Defendants-Appellees.
No. 81-5828.
United States Court of Appeals,Eleventh Circuit.
Aug. 1, 1983.

Brian A. Dusseault, Panama City, Fla., for plaintiff-appellant.
Robert M. Young, Asst. Counsel, Intern. Chemical Workers Union, Akron, Ohio, for Intern. Chemical Workers Union.
Richard Smoak, Panama City, Fla., Wade B. Perry, Mobile, Ala., for Arizona Chemical Co.
Pilacek, Egan, Cohen & Williams, Thomas J. Pilacek, Orlando, Fla., for Intern. Chemical Workers Union Local No. 328.
Appeals from the United States District Court For the Northern District of Florida;  Lynn C. Higby, Judge.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON, and CLARK, Circuit Judges, and TUTTLE, Senior Circuit Judge.*

BY THE COURT:

1
Consideration of this case 681 F.2d 1308 has been withheld by the court en banc pending decision by the Supreme Court in Del Costello v. International Brotherhood of Teamsters, which has now been decided, --- U.S. ----, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983).


2
The case is REMANDED to the panel of this court for reconsideration in the light of Del Costello.



*
 Senior Circuit Judge Elbert P. Tuttle elected to participate in this decision pursuant to 28 U.S.C. § 46(c)